Citation Nr: 1739234	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO. 14-00 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

2. Entitlement to a disability rating in excess of 20 percent for a back disability, to include severe degenerative disc disease with grade 1 spondylolisthesis of L5.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1988 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The April 2011 rating decision granted service connection for GERD and assigned an initial 10 percent disability rating and increased the rating of the Veteran's back disability to 20 percent effective August 10, 2010, and continued the 30 percent rating of the Veteran's PTSD. The Veteran filed a timely appeal regarding these issues.

In August 2015, the Board issued a decision denying increased ratings for the Veteran's GERD, low back disability, and PTSD.

The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court). In a January 2017 Memorandum Decision, the Court vacated the Board's August 2015 decisions regarding the Veteran's GERD and back disabilities, and remanded the issues for action consistent with the decision. The Court affirmed the Board's decision on PTSD, and, therefore this issue is no longer on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

I. GERD

The Veteran received VA examinations in October 2010 and September 2013 for GERD. The Court held in its Memorandum Decision that there was a failure of both the October 2010 or September 2013 VA examiners to consider how severe the Veteran's disability would be without the use of medication. Both examiners specifically noted that the Veteran used medication to treat his gastroesophageal reflux disease and that such treatment stabilized his condition. Neither examiner, however, explained the extent of the condition in the absence of medication. In light of this shortcoming, the Court concluded that the October 2010 and September 2013 VA examinations were inadequate and that a new examination was warranted. Thus, the Board will schedule the Veteran for a new examination.

II. Back

The Veteran received VA back examinations in October 2010 and September 2013. During the examinations, the Veteran reported flare-ups of his low back disability. The Court held that these examinations were inadequate, as they did not provide an opinion as to any additional loss of motion during flare-ups. The Court has ordered that the Veteran receive a new VA examination for the Veteran's back disability as well.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate development to obtain any outstanding evidence pertinent to the Veteran's claim.

2. Schedule the Veteran for a VA examination to assess what the severity of the Veteran's disability would be without the use of medication. The Veteran's claims file should be reviewed. Any indicated diagnostic tests and studies must be accomplished and all pertinent symptomatology and findings should be reported in detail. A complete rationale for all opinions expressed should also be provided.

3. Schedule the Veteran for a VA examination to assess the severity of the Veteran's service connected low back disability. The Veteran's claims file should be reviewed. The examiner must provide an opinion as to any additional loss of motion during flare-ups, as this was the specific reason the U.S. Court of Appeals for Veterans Claims found was lacking from prior examinations. If a determination of the additional loss of motion during a flare-up is not feasible, the examiner should explain why it is not feasible. Any indicated diagnostic tests and studies must be accomplished and all pertinent symptomatology and findings should be reported in detail. A complete rationale for all opinions expressed should also be provided.

4. Then, the AOJ should readjudicate the Veteran's claim. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

